Title: From George Washington to Samuel Huntington, 15 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters Bergen County 15th July 1780
					
					Doctor Cochran, Physician and Surgeon General of the Army in the Middle Department, will have the honor of presenting this to Your Excellency, and of explaining to you the distressed situation of the

Hospitals for necessary Stores, even at this time, when the number of sick are exceedingly few.
					From present prospects of the operations of this Campaign, we must expect to have a considerable number of Wounded in Hospital, and when we reflect upon the composition of the Army, which will be almost intirely made up of Recruits and Militia, both unused to a military Mode of life, and consequently subject to the disorders of a Camp, we must count upon being much encumbered with sick, tho’ accommodated with the best regulated and best provided Hospitals: But should we unluckily enter upon the Campaign without an ample supply of those necessaries and comforts, which ought to be introduced in aid to Medicine, and without which Medicine is of little avail, I plainly perceive that we shall again experience the same Calamities and miseries which prevailed in 1776 and which destroyed so many hundred Men—This is a matter of so much importance, that I beg leave to sollicit the immediate attention of Congress to the point. With every exertion, the Stores can scarcely be brought on in time to the proper places of deposit. Doctor Cochran will remain in Philada as long as his business with the Army will possibly admit, and will give every possible assistance in procuring the necessaries. I have the honor to be with the greatest Respect Sir Your Excellency’s most obt and humble Servt
					
						Go: Washington
					
				